 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 1 of 14 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ROBERTA HARANTS,                 )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          Civil Case No.:
                                 )
MICHAEL SAUNDERS                 )
& COMPANY                        )
                                 )
     Defendant.                  )
_________________________________/

     PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, ROBERTA HARANTS (“Plaintiff” or “Harants”),

files her Complaint against Defendant, MICHAEL SAUNDERS & COMPANY

(“Defendant” or “Saunders”), and in support she states the following:

                          NATURE OF THE CLAIMS

      This is an action for monetary damages, pursuant to Title I of the Americans

with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”), the

Family and Medical Leave Act of 1996, 29 U.S.C. §2601, et seq. (“FMLA”), and

the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”), to

redress Defendant’s unlawful employment practices against Plaintiff including

Defendant’s unlawful discrimination, harassment, and retaliation against Plaintiff

because of her association with a disabled individual, and for exercising, or
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 2 of 14 PageID 2




attempting to exercise, her rights under the FMLA leading to Plaintiff’s unlawful

termination.

                              JURISDICTION AND VENUE

       1.        This Court has jurisdiction over the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation of

Plaintiff’s civil rights under the FMLA and ADA.

       2.        This Court has supplemental jurisdiction over Plaintiff’s related claims

arising under state law and the Florida Civil Rights Act of 1992 pursuant to 28

U.S.C. §1367(a).

       3.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                       THE PARTIES

       4.        Plaintiff, Harants, is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Sarasota County,

Florida.

       5.        Defendant, Saunders, is a Florida For-Profit Corporation with its

principal place of business in Sarasota, Florida.




                                               2
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 3 of 14 PageID 3




      6.     Plaintiff worked for Defendant at 1801 Main Street, Sarasota, Florida

34236.

      7.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                         PROCEDURAL REQUIREMENTS

      8.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      9.     On April 13, 2020 Plaintiff timely dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), against Defendant, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e), based on disability, and retaliation.

      10.    Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

      11.    On January 19, 2021 the EEOC issued to Plaintiff her Notice of Right

to Sue. (Exhibit “A”).

      12.    This Complaint was filed within ninety days following Plaintiff’s

receipt of the EEOC’s Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      13.    Plaintiff worked for Defendant as a full-time Showing Appointment

Representative and/or Call Center Operator for approximately eight (8) years.


                                          3
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 4 of 14 PageID 4




      14.    While employed by Defendant, Plaintiff excelled in her position.

      15.    In or around early March 2020, Plaintiff began wearing an N-95 mask

to work after Paula Rees (Vice President of Operations) was conducting a cleanliness

inspection of the office and sneezed directly into Plaintiff’s face while standing less

than a foot from her.

      16.    Plaintiff had previously worn an N-95 mask to work on multiple

occasions for her own benefit when her co-workers were exhibiting symptoms of a

cold or illness, with no issues.

      17.    Plaintiff’s decision to wear her mask following Ms. Rees failure to

follow normal hygiene practices was to avoid getting sick with COVID-19 due to

the devastating and deadly impact it could have on Plaintiff’s disabled mother.

      18.    Plaintiff’s mother is a disabled female who suffers from a serious

medical condition and lives with Plaintiff. Specifically, Plaintiff’s mother suffers

from congestive heart failure, COPD, and utilizes a pacemaker.

      19.    Plaintiff’s mother has a physical or mental impairment that

substantially limits one or more of Plaintiff’s mother’s major life activities including

caring for herself and performing manual tasks like cooking and cleaning.

      20.    At all times relevant, Defendant was aware of Plaintiff’s mother’s

disability as Plaintiff had previously exercised her FMLA rights to care for her

mother.


                                           4
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 5 of 14 PageID 5




      21.      On or about March 17, 2020, Ms. Rees subjected Plaintiff to disparate

treatment when it suddenly forbade Plaintiff from wearing a mask due to her

association to her disabled mother, without providing any legitimate reason for no

longer permitting Plaintiff to wear a mask.

      22.      Plaintiff reminded Ms. Rees of her mother’s disabling condition, and

that it was a precautionary measure to ensure Plaintiff was not exposed to COVID-

19 in order to continue providing the essential care her mother required and even

more so, to prevent exposure of the deadly virus to her disabled mother. Plaintiff

also escalated concerns of disparate treatment compared to the multiple occasions

when Plaintiff would wear a mask for her own benefit as a precautionary measure

      23.      Ms. Rees denied Plaintiff’s request and ignored her protected

escalations.

      24.      To further discriminate and retaliate against Plaintiff, Ms. Rees then

threatened Plaintiff with an ultimatum stating that Plaintiff can either remove the

mask or be terminated.

      25.      Plaintiff then requested to work from home, as a mere day earlier,

Defendant had sent a company-wide memo stating that due to the COVID-19

pandemic, remote work would be available on a case-by-case basis; however, Ms.

Rees denied Plaintiff’s request without providing any legitimate reason for the

denial.


                                           5
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 6 of 14 PageID 6




      26.    Plaintiff then requested to exercise her FMLA rights, Ms. Rees denied

her request and stated that she did not qualify for protected FMLA leave despite the

fact Plaintiff did qualify and had previously exercised her FMLA rights.

      27.    Ms. Rees then informed Plaintiff that she was terminated and instructed

her to leave at 4:00pm, an hour and a half prior to her normally scheduled leave time.

      28.    Ms. Rees informed Plaintiff that Defendant would utilize the remainder

of Plaintiff’s PTO at which point her termination would become effective however,

Plaintiff was never made aware of how much PTO was available to her.

      29.    On or about March 18, 2020, Plaintiff contacted the Department of

Labor which confirmed that Plaintiff qualified for FMLA and instructed her to email

Defendant’s Human Resources Department and request the FMLA documents.

      30.    Plaintiff then emailed Judy Smith (Human Resources) and inquired

about her eligibility for FMLA stating that Ms. Rees indicated she is not eligible for

FMLA.

      31.    Following Plaintiff’s email, Ms. Rees called Plaintiff and informed her

that she [Ms. Rees] handles FMLA and Ms. Smith forwarded Plaintiff’s email to her.

      32.    After significant back and forth, Ms. Rees reluctantly agreed to provide

Plaintiff with the requested FMLA documents however, upon receipt of the

documents on or about March 24, 2020, Plaintiff discovered that Ms. Rees had

provided expired FMLA documents.


                                          6
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 7 of 14 PageID 7




      33.    Defendant’s continued interference and failure to provide Plaintiff with

FMLA leave and the corresponding and current documents caused confusion with

Plaintiff’s mother’s primary care physicians.

      34.    Further, Defendant never rescinded or provided clarification regarding

Plaintiff’s termination or effective termination date.

      35.    On or about March 30, 2020, Plaintiff submitted her FMLA documents

to Defendant.

      36.    Then, on or about April 10, 2020, Defendant sent Plaintiff a letter

informing her that she was both approved for FMLA and terminated under the

pretext of a lay off due to COVID-19.

      37.    Defendant’s reason for Plaintiff’s second termination was clearly

pretextual and a self-serving attempt to conceal its discriminatory FMLA

interference and prior unlawful termination.

      38.    Defendant’s manipulative termination letter also stated it would not be

hiring due to the need to lay off employees and cut hours; however, just weeks after

sending that correspondence, Defendant was actively advertising job positions.

      39.    Plaintiff has been damaged by Defendant’s illegal conduct.

      40.    Defendant’s conduct was willful, wanton, and done with reckless

disregard for Plaintiff.




                                           7
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 8 of 14 PageID 8




      41.    Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

            COUNT I: DISABILITY BASED DISCRIMINATION
                     IN VIOLATION OF THE ADA

      42.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-41 above.


      43.    At all times relevant to this action, Plaintiff’s mother was a qualified

individual with a disability within the meaning of the ADA.

      44.    Plaintiff’s mother has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

      45.    Defendant is prohibited under the ADA from discriminating against

Plaintiff because of her association with a disabled individual with regard to

discharge, employee compensation, and other terms, conditions, and privileges of

employment.

      46.    Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on her association with a disabled individual.

      47.    Defendant intentionally discriminated against Plaintiff on the basis of

her association with a disabled individual.

      48.    Plaintiff has been damaged by Defendant’s illegal conduct.




                                            8
 Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 9 of 14 PageID 9




      49.     Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled

to damages.

      50.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      51.     Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling her

to punitive damages.

         COUNT II: RETALIATION IN VIOLATION OF THE ADA

      52.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-41 above.

      53.     Defendant intentionally retaliated against Plaintiff for engaging in

protected activity, raising her concerns regarding Defendant’s discriminatory

actions, and by unlawfully terminating Plaintiff’s employment.

      54.     Defendant’s conduct violates the ADA.

      55.     Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled

to damages.

      56.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.


                                             9
Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 10 of 14 PageID 10




      57.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling her

to punitive damages.

             COUNT III: HANDICAP BASED DISCRIMINATION
                     IN VIOLATION OF THE FCRA

      58.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-41 above.

      59.    Plaintiff’s mother was a qualified individual with a handicap under the

meaning of the FCRA.

      60.    Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of her association with a handicap individual with regard to

discharge, employee compensation, and other terms, conditions, and privileges of

employment.

      61.    Defendant violated the FCRA by unlawfully terminating and

discriminating against Plaintiff based on her association with a handicap individual.

      62.    Defendant intentionally discriminated against Plaintiff on the basis of

her association to a handicap individual.

      63.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including but

not limited to depression, humiliation, embarrassment, stress and anxiety, loss of
                                            10
Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 11 of 14 PageID 11




self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      64.     Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and

or punitive damages.

        COUNT IV: RETALIATION IN VIOLATION OF THE FCRA

      65.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in paragraphs 1-41 above.

      66.     Plaintiff engaged in protected activity under the FCRA while employed

by Defendant when she raised concerns about Defendant’s discriminatory behavior.

      67.     Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      68.     Defendant’s conduct violated the FCRA.

      69.     Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled

to damages.

      70.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.




                                            11
Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 12 of 14 PageID 12




          71.   Defendant’s unlawful conduct in violation of the FCRA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                         COUNT V: FMLA INTERFERENCE

          72.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-41 above.

          73.   Plaintiff was an employee eligible for protected leave under the FMLA.

          74.   Defendant is and was an employer as defined by the FMLA.

          75.   Plaintiff exercised, or attempted to exercise, her rights under the

FMLA.

          76.   Defendant interfered with Plaintiff’s lawful exercise of her FMLA

rights.

          77.   Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

          78.   Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which he is entitled to legal relief.

                          COUNT VI: FMLA RETALIATION

          79.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-41 above.


                                              12
Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 13 of 14 PageID 13




       80.    Plaintiff was an employee eligible for protected leave under the FMLA.

       81.    Defendant is and was an employer as defined by the FMLA.

       82.    Plaintiff exercised, or attempted to exercise, her rights under the

FMLA.

       83.    Defendant retaliated against Plaintiff for exercising, or attempting to

exercise, her FMLA rights.

       84.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

       85.    Plaintiff was injured due to Defendant’s willful violation of the FMLA,

to which she is entitled to legal relief.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at trial,

punitive damages, and prejudgment interest thereon;

       b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

       c)     Award any other and further relief as this Court deems just and proper.

                                   JURY DEMAND

                                            13
Case 8:21-cv-00905-SCB-CPT Document 1 Filed 04/16/21 Page 14 of 14 PageID 14




     Plaintiff hereby requests a trial by jury on all triable issues herein.

                                       Respectfully Submitted:

                                       /s/ Zane A. Herman
                                       Zane A. Herman
                                       Florida Bar No.: 120106
                                       Spielberger Law Group
                                       4890 W. Kennedy Blvd., Suite 950
                                       Suite 950
                                       Tampa, Florida 33609
                                       T: (800) 965-1570 ext. 105
                                       F: (866) 580-7499
                                       Zane.herman@spielbergerlawgroup.com

                                       Counsel for Plaintiff




                                         14
